  Case 2:20-cv-03413-KSH-CLW Document 19 Filed 10/20/20 Page 1 of 2 PageID: 210


J.A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                            October 20, 2020

       Via e-File:
       To:    Hon. Katharine S. Hayden, U.S.D.J.
              United States District Court
              Martin Luther King Building
              50 Walnut Street
              Newark, NJ 07101


       RE:    Arielle Fletcher v. Gateway Group One, et al.
              Docket: 2:20-cv-03413-KSH-CLW

       Dear Judge Hayden,

              I hope Your Honor is well. On October 8, 2020, we filed a letter to Your Honor
       advising of three websites, which expressly state the City of Elizabeth possesses an
       ownership interest in Newark Liberty International Airport. (See Exhibit A.)

              After we filed the aforementioned letter, I received a phone call from one Azeem
       M. Chaudry, Esq., who, apparently, is Assistant Corporation Counsel and is appearing on
       behalf of Defendant, City of Newark. At that time, he advised that, Defendant, City of
       Elizabeth, in fact, possesses an ownership interest in Newark Liberty International
       Airport, notwithstanding their counsel, Robert F. Varady’s representations to this
       Honorable Court and to me that they did not and do not possess any ownership interest in
       Newark Liberty International Airport.

               At that time, contrary to Mr. Varady’s representations, he stated that Defendant,
       City of Elizabeth, in fact, possesses an ownership interest in Newark Liberty International
       Airport and leases its interest in the property to Port Authority of New York and New
       Jersey. He added that Defendant, City of Newark, also possesses an ownership interest in
       the property and enjoys the same arrangement as Defendant, City of Elizabeth; he stated,
       Defendant, City of Newark, also leases its ownership interest to Port Authority of New
       York and New Jersey.

               At or about the time that Mr. Chaudry and I spoke on the phone, I received an
       email from him, which stated, “[N]ewark, similarly, does not have any ownership or
       control, and has no connection to the main employer-defendant (emphasis added).” (See
       Exhibit B.) He wrote this to me despite the fact that he had, only moments earlier,
       admitted to me that Defendant, City of Newark, did, in fact, possesses an ownership
       interest in Newark Liberty International Airport and it leases its distinct and undivided
       interest in the property to Port Authority of New York and New Jersey.
  Case 2:20-cv-03413-KSH-CLW Document 19 Filed 10/20/20 Page 2 of 2 PageID: 211


J.A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

               When I was made aware of this information by Mr. Chaudry, which conflicts with
       the representations, Defendant, City of Elizabeth’s counsel, Mr. Varady, made to this
       Honorable Court, I emailed Mr. Varady and asked for him to advise me accordingly. (See
       Exhibit C.) However, he failed (or refused) to respond to me. I am not sure what to
       interpret from this silence.

                When I tried to ascertain the truth, he refused to respond. Therefore, I have no
       choice but to withdraw my consent to Defendant, City of Elizabeth, being dismissed
       without prejudice. I proceeded in good faith the entire time and did not ask to be put in
       this situation. (I truly wish I could have gotten a straight answer.) However, at this time,
       Plaintiff must be able to engage in Discovery, now more than ever, in order to be able to
       identify the true legal owners of Newark Liberty International Airport, especially because
       both respective counsels are now making conflicting representations. Further, as this
       Honorable Court is already aware, a number of other resources identify Defendant, City
       of Elizabeth, as a legal owner of Newark Liberty International Airport. (See Exhibit A.)

               I respectfully request that Your Honor provide Plaintiff a short period of time to
       draft an Opposition to Defendant, City of Elizabeth’s Motion for Summary Judgment and
       withdraw Plaintiff’s consent to permit Defendant, City of Elizabeth to be dismissed
       without prejudice.

              If Your Honor has any further questions, please do not hesitate to make contact
       with us. Thank you.

       Respectfully submitted,

       /s/ Joseph Rakofsky

       Joseph Rakofsky, Esq.
       Cell: (917) 319-2699
